Citation Nr: 1033920	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-25 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her two sons




ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran had active military service from May 1946 to December 
1947 and from October 1948 to April 1968.  He died in April 2005, 
and the appellant is his surviving spouse.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In January 2008, the appellant and her two sons testified during 
a personal hearing at the RO and, in August 2009, they testified 
during a hearing at the RO before the undersigned Acting Veterans 
Law Judge.  Transcripts of both hearings are of record.

In March 2010, the Board requested a medical opinion from an 
oncologist, pursuant to 38 U.S.C.A. § 7109 and as set forth in a 
designated Veterans Health Administration (VHA) Directive, in 
response to the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death.  See 38 U.S.C.A. 
§ 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2009).  See 
generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  A VHA 
medical opinion was rendered in April 2010 and, in June 2010, the 
appellant was given an opportunity to present additional argument 
and her service representative presented further written argument 
on the appellant's behalf in July 2010. 


FINDINGS OF FACT

1.  The Veteran's certificate of death shows that he died in 
April 2005, with metastatic carcinoma listed as the immediate and 
only cause of his death.  

2.  The medical evidence of record indicates that the Veteran was 
diagnosed with prostate cancer in approximately 1985, and with 
bladder cancer in approximately 1999.

3.  The competent and objective medical evidence of record 
demonstrates that no prostate or bladder cancer disorder was 
manifested during the Veteran's period of active military service 
or within one year after his separation from active service.

4.  At the time of the Veteran's death, service connection was in 
effect for residuals of prostate cancer evaluated as 40 percent 
disabling; and allergies and hypertension, each evaluated as 10 
percent disabling.  

5.  The objective and competent medical evidence of record 
preponderates against a finding that a disability shown in 
service or that a service-connected disability caused or 
contributed materially to producing or accelerating the Veteran's 
demise nor was his cirrhosis of the liver incurred in or 
aggravated by service. 


CONCLUSION OF LAW

A disability incurred in or aggravated by service, or a service-
connected disability did not cause or substantially or materially 
contribute in producing the Veteran's death.  38 U.S.C.A. §§ 
1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), 
VA has duties to notify and assist claimants in substantiating 
claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009). 

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id. at 486.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of service 
connection for the cause of the Veteran's death, section 5103(a) 
notice must be tailored to the claim.  The notice should include 
(1) a statement of the conditions, if any, for which a veteran 
was service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Unlike a claim to reopen, an original DIC claim imposes upon VA 
no obligation to inform a DIC claimant who submits a non-detailed 
application of the specific reasons why any claim made during the 
deceased veteran's lifetime was not granted.  Id.  Where a 
claimant submits a detailed application for benefits, VA must 
provide a detailed response.  Id.

In this case, letters satisfying the notice requirements under 38 
C.F.R. § 3.159(b)(1) were sent to the appellant in August 2005 
and February 2009.  These letters informed the appellant of the 
evidence required to substantiate her claim, as well as her and 
VA's respective responsibilities in obtaining supporting 
evidence.  Also, the Board notes that the August 2005 letter was 
issued prior to the initial adjudication of the appellant's claim 
in October 2005, the preferred sequence.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)  (VCAA notice must be provided 
to a claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction).  

It is also worth noting that, as the pleading party, the 
appellant, not VA, has the evidentiary burden of proof for 
showing how a VCAA notice error is prejudicial,  meaning outcome 
determinative of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  The appellant and her representative have not made any 
such pleading or allegation.  Thus, the duty to notify has been 
met in this case.

VA also fulfilled its duty to assist the appellant by obtaining 
all relevant evidence in support of her claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  VA has obtained all relevant medical 
and other records she and her representative identified as 
pertinent to the claim.  After the August 2009 hearing, the 
claims file was left open to allow the appellant to submit 
evidence of a nexus between the Veteran's death and service.  
Indeed, as noted above, in March 2010, the Board requested a VHA 
medical opinion from an oncologist regarding the claim on appeal.  
The appellant and her representative were provided with a copy of 
that opinion and the opportunity to respond; the appellant's 
representative submitted a written response in July 2010.

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the 
appellant by VA would be capable of substantiating her claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
appellant in adjudicating this appeal.


II.  Factual Background and Legal Analysis

Pursuant to 38 U.S.C.A. §§ 1110, 1131 a veteran is entitled to 
disability compensation for disability resulting from personal 
injury or disease incurred in or aggravated by service.

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and any of certain 
specified disorders, e.g., cirrhosis of the liver or malignant 
tumors, becomes manifest to a degree of 10 percent within one 
year from the date of termination of such active service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  While the disease 
need not be diagnosed within the presumption period, it must be 
shown, by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

In addition, if a veteran was exposed to Agent Orange during 
active military service, certain diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a) are met, 
even if there is no record of such disease during service.  38 
C.F.R. § 3.309(e).  A veteran is presumed to have been exposed to 
Agent Orange if he or she served in the Republic of Vietnam 
during the Vietnam era and has a disease listed in 38 C.F.R. § 
3.309(e), unless there is affirmative evidence to establish that 
he or she was not exposed to any such agent during that service.  
See 38 C.F.R. § 3.307(a)(6)(iii).

The law provides DIC for a spouse of a veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310. 

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service- connected 
disability caused the death, or substantially or materially 
contributed to cause death.  A service-connected disability is 
one that was incurred in or aggravated by active service, one 
that may be presumed to have been incurred during such service, 
or one that was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a 
service-connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312(a).  
The service-connected disability will be considered the principal 
(primary) cause of death when such disability, either singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  The service-connected disability will be 
considered a contributory cause of death when it contributed so 
substantially or materially to death that it combined to cause 
death, or aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or must 
have had a material influence in accelerating death.  See Lathan 
v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In this situation, however, it would not generally be reasonable 
to hold that a service- connected condition accelerated death 
unless such condition affected a vital organ and was of itself of 
a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

Additionally, disability that is proximately due to, the result 
of, or aggravated by a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310(b) (2009).

In this particular case, the Veteran's certificate of death shows 
that he died in April 2005 as a result of metastatic carcinoma 
and that the interval between onset and death was months.  An 
autopsy was not performed.  At the time of his death, service 
connection was in effect for residuals of prostate cancer, 
evaluated as 40 percent disabling; and for allergies and 
hypertension, each assigned a 10 percent evaluation but neither 
of which is relevant to this appeal.  

In her written statements, and during the Board and RO hearings, 
the appellant and her sons vigorously contended that the Veteran 
died from complications due to or a result of his service-
connected prostate cancer.  During the Board hearing, concern was 
expressed regarding the accuracy of the death certificate and 
that an autopsy was not performed.  It was argued that the 
metastatic carcinoma listed in the certificate of death as the 
cause of the Veteran's death pertained to his service-connected 
prostate cancer.  For the reason set forth in detail below, the 
Board disagrees and finds no basis to grant the appellant's 
claim.  

Although the certificate of death lists metastatic carcinoma as 
the immediate cause of Veteran's death, the preponderance of the 
competent medical evidence shows that he actually died of 
cirrhosis of the liver and its complications, and that metastatic 
carcinoma neither caused nor contributed to the Veteran's death.  

The medical evidence of record shows that a prostate nodule was 
discovered during the Veteran's routine physical in September 
1985.  A biopsy performed at that time identified the nodule as 
adenocarcinoma.  In October 1985, the Veteran underwent a radical 
retropubic prostatectomy and a bilateral pelvic lymph node 
dissection.  Subsequent medical records reveal that there was no 
evidence of recurrence of the Veteran's prostate cancer over the 
years, meaning no evidence of any metastatic disease from that 
site. 

In an April 1997 rating decision, the RO granted service 
connection for prostate cancer based on the Veteran's presumed 
exposure to Agent Orange while serving in Vietnam during the 
Vietnam era.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The record further reflects that, in April 1999, the Veteran was 
diagnosed with transitional cell carcinoma (cancer) of the 
bladder.  In December 1999, a VA examiner concluded that there 
was no relationship between the Veteran's transitional cell 
carcinoma of the bladder and his service-connected adenocarcinoma 
of the prostate.  In an unappealed March 2000 rating decision, 
the RO denied the Veteran's claim for service connection for 
bladder cancer, in light of VA medical opinion, and since bladder 
cancer is not included in the list of diseases which may be 
presumed to have been due to exposure to herbicides during the 
Vietnam era.  

The objective medical evidence further reveals that, in addition 
to prostate and bladder cancer, the Veteran also suffered from 
cirrhosis of the liver.  In the two months prior to his death, VA 
treatment records show that he became bedridden due to extreme 
weakness, constant generalized pain, and intermittent vomiting, 
believed to be due to cirrhosis and pancytopenia due to 
hypersplenism.  None of these treatment records mentions 
metastatic disease from his prostate or bladder cancer.  
Nevertheless, his April 2005 death certificate lists metastatic 
carcinoma as the immediate and only cause of death, with the 
interval between onset and death "months".  As noted above, an 
autopsy was not performed.  

Also of record is a July 2005 handwritten note prepared by, J.B., 
from the VA Medical Center in Philadelphia, that is to the effect 
that, "[i]n the absence of a cause on the death certificate, it 
appears more likely [the Veteran] died from metastatic bladder 
cancer and not prostate cancer."   

However, a careful review of the July 2005 statement reveals that 
opinion does little more than suggest that the Veteran's died 
from metastatic bladder cancer and not prostate cancer.  While 
the conclusions of a physician are medical conclusions that the 
Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. 
App. 66 (1991), the Board is free to assess medical evidence and 
is not compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  The July 2005 opinion is both 
equivocal and speculative and, at most, does little more than 
propose that it is possible that the Veteran died of metastatic 
bladder cancer and not prostate cancer.  However, the opinion's 
author does not factually establish or explain the sequence of 
medical causation using the facts applicable in the Veteran's 
case.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (992).

In the April 2010 VHA opinion, a VA medical specialist, who is an 
oncologist and hematologist, and who reviewed all of the 
Veteran's medical records, disagreed with the certificate of 
death, that listed the cause of the Veteran's death as metastatic 
disease, and with the July 2005 medical opinion indicating 
bladder cancer as the cause of Veteran's death.  In this VHA 
medical expert's opinion, the Veteran's death was caused by 
underlying liver cirrhosis and its expected complications - that 
is a nonservice-connected disability.  

According to the VA oncologist, "there is no convincing evidence 
that [the Veteran's] prostate cancer caused or contributed to his 
death".  The medical specialist noted that, in 1985, when a 
prostate nodule was found, the Veteran's liver function testing 
and bone scan were within normal limits.  The physician also 
noted follow up studies in 1991 and 1994 that were negative for 
metastatic disease.  This VA oncologist said that there was no 
evidence, biochemically (PSA) or imaging findings, to indicate 
any evidence involving recurrence of prostate cancer over the 
years during regular follow-ups.  The VA medical specialist 
further concluded that "[t]here is no evidence that [the 
Veteran's] prostate cancer aided or lent assistance to the 
production of the Veteran's death."  

Further, the VA oncologist said that, contrary to the July 2005 
opinion to the effect that the Veteran's death was due to bladder 
cancer, there was no evidence in the record that the Veteran had 
metastatic disease from either prostate or bladder cancers.

Rather, the VA medical expert found that the Veteran's death was 
due to cirrhosis and its complications.  First, the VA medical 
specialist explained that the last notes in the Veteran's chart 
from the spring of 2005 listed the Veteran's symptoms as 
"increase in girth, dyspnea, pain", findings of "anasarca", 
and that the Veteran was no longer able to sit up (referencing a 
VA treatment record dated April 19, 2005).  The VA expert further 
stated that, in a note dated April 14, 2005, the Veteran was 
being followed for cirrhosis and pancytopenia due to 
hypersplenism, and was noted to be declining gradually, spending 
most of his time in bed, and requiring assistance to get out of 
bed.  He had been treated with red cell growth factors (epogen) 
to help with his anemia, and a blood transfusion was considered.  
"Discussion was held with patient and accompanying sons 
regarding short life expectancy and initiation of hospice" 
(referencing April and May 2005 VA clinical notes).  

The VHA medical expert said that the Veteran had "extensive and 
persistent documentation of ongoing and long-term alcohol use".  
The VA physician explained that the Veteran's liver function 
testing was abnormal at least since the 1990s, and an abdominal 
ultrasound in 1993 indicated splenomegaly and a thickened gall 
bladder.  Results of a computed tomography (CT) performed in 
November 2003 indicated cirrhosis and splenomegaly.  Further, the 
Veteran was followed closely for a long time by hematology 
service due to his low blood counts (pancytopenia) that was 
determined to be related to his hypersplenism.  A bone marrow 
biopsy and evaluation in April 2001 indicated a hyper-cellular 
marrow with myeloid hyperplasia and increased bone marrow iron 
stores.  The VA physician said that a hematology/ oncology note 
dated in June 2004 notes the "Veteran's ongoing alcohol use and 
states 'he is not interested in quitting'".  

The VHA oncologist said that "[t]here was no clinical, 
biomedical or radiographic evidence of recurrence of neither 
prostate or bladder carcinoma" and that it "appear[ed] that 
this patient was seen by numerous specialties throughout his 
medical care and all documented data are consistent".

Second, the VHA oncologist explained that the Veteran's "bladder 
cancer was not documented to be metastatic at any point".  The 
physician noted that a June 3, 2004 VA urology note documented a 
history of transitional cell carcinoma of the bladder with 
urethral strictures.  It was also noted that the Veteran was 
followed with urine cytology testing as periodic cystoscopy was 
felt not suitable given his low platelet count.  The risk of 
bleeding from cystoscopy was thought to be high.  Slight atypia 
was noted on urine cytology and a repeat test was planned.  

As well, the VA physician noted that a December 15, 2003 urology 
note indicated that results of a cystoscopy performed at that 
time were unremarkable, with no evidence of recurrent cancer 
noted.  A follow-up annual cystoscopy was recommended as part of 
the bladder cancer follow-up, "but [the Veteran] and his family 
declined this given the [Veteran's] discomfort and issues with 
bleeding and urine control afterwards.  It was clearly 
communicated the need for this procedure and the high risk of 
potential cancer recurrence, but this was accepted and [the] 
decision was made to proceed without it".  The six-month follow 
up appointment with urine cytology was made that occurred on June 
3, 2004, noted above.  The June 3, 2004 urology note indicates an 
undetectable PSA was documented with plans to re-check in six 
months.  "Therefore, there is also no evidence of prostate 
cancer recurrence".

The VHA medical specialist explained the "different histologies 
of the two documented malignances".  According to the VA 
oncologist, "[p]rostate cancer is an adenocarcinoma diagnosed in 
1985, at an early stage, treated definitively, with surgical 
resection, with no recurrence and undetectable PSA values to date 
of death."  The Veteran "had urinary incontinence since 
prostate cancer surgery."  The medical specialist said that 
"[b]ladder cancer is a high grade (grade III) transitional cell 
carcinoma that was diagnosed in 1998 from urine cytology, treated 
with surgical resection and bladder BCG instillations.  Again, no 
recurrence to date of death."

Thus, in the VHA oncologist's opinion, "[t]here is no direct 
evidence to conclude this patient's death was as a result of 
either one of his malignancies.  However, all the above findings 
and documentation of events/facts direct to a reason of clinical 
worsening and death most likely related to underlying liver 
cirrhosis and [its] expected complications, secondary to long 
term and ongoing alcohol use, rather than metastatic carcinoma."

The Board is persuaded that the VHA medical expert's opinion is 
most convincing in that this expert assessed all the records, 
recognized that the Veteran had two distinct malignances but that 
the Veteran's clinical worsening and death was most likely 
related to underlying liver cirrhosis and its expected 
complications, due to long term and ongoing alcohol use, rather 
than metastatic carcinoma.

Where a medical expert has fairly considered all the evidence, 
his opinion may be accepted as an adequate statement of the 
reasons and bases for a decision when the Board adopts such an 
opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in 
fact, adopt the VHA specialist's opinion on which it bases its 
determination that service connection for the cause of the 
Veteran's death is not warranted.

Since the VA physician's opinion was based on a review of the 
pertinent medical history, and was supported by sound rationale, 
it provides compelling evidence against the appellant's claim.  
The Board emphasizes that the VHA medical expert provided a valid 
medical analysis to the significant facts of this case in 
reaching his conclusion.  In other words, the VA physician did 
not only provide data and conclusions, but also provided a clear 
and reasoned analysis, that the United States Court of Appeals 
for Veterans Claims (Court) has held is where most of the 
probative value of a medical opinion comes is derived.  See 
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray 
v. Brown, 7 Vet. App. at 493.

The Board therefore places greater weight on the VHA opinion that 
attributes the cause of the Veteran's death to cirrhosis and its 
complications, rather than the July 2005 opinion that attributed 
it to bladder cancer.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers give an 
adequate statement of reasons and bases); Guerrieri v. Brown, 4 
Vet. App. 467, 473 (1993) ("the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion the physician 
reaches.... As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions [are] 
within the province of the [Board as] adjudicators. . .").

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the Board 
may accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. at 
433.  But, we are mindful that we cannot make our own independent 
medical determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not necessarily by 
its quantity or source.

Even assuming, arguendo, that the Veteran's bladder cancer caused 
or contributed to his death as suggested in the July 2005 
opinion, the appellant's claim would still fail, as there is no 
competent medical evidence of record that the Veteran's bladder 
cancer was related to service or to a service-connected 
disability.  Rather, the Veteran's bladder cancer was first 
identified in April 1999, over 30 years after his separation from 
active duty in 1968.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability).  
Moreover, there is no objective medical evidence to indicate that 
the Veteran's bladder cancer was related to service or to a 
service-connected disability, and it is not included in the list 
of diseases which may be presumed to have been due to exposure to 
herbicides during the Vietnam era.  See 38 C.F.R. § 3.309(e).  In 
fact, the March 2000 unappealed rating decision denied the 
Veteran's claim for service connection for bladder cancer based, 
in large measure, on the December 1999 VA examiner's opinion that 
there was no relationship between the Veteran's transitional cell 
carcinoma of the bladder and his service-connected prostate 
cancer.  Thus, even if the Board were to assume that the 
Veteran's bladder cancer either caused or contributed to his 
death, this fact alone would not be enough to grant the 
appellant's claim. 

Rather, the preponderance of the probative and objective medical 
evidence of record demonstrates that the cause of the Veteran's 
death was due to cirrhosis and its complications.  Since 
cirrhosis of the liver is not included in the list of diseases 
which may be presumed to have been due to exposure to herbicides 
during the Vietnam era and, since it was first diagnosed many 
years after service with no medical evidence relating it to 
service or a service-connected disability, there is simply no 
basis to upon which to grant the appellant's claim.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  See also Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).

The Board recognizes the appellant's sincere belief that the 
Veteran's death was related in some way to his military 
experience, including his service-connected prostate cancer.  
Nevertheless, in this case, neither the appellant or her sons has 
not been shown to have the professional expertise necessary to 
provide meaningful evidence regarding the causal relationship 
between the Veteran's death and his active military service.  See 
e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998), cert denied, 119 S.Ct. 404 (1998).  See also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, although the Board is sympathetic with the appellant's 
loss of her husband, it finds a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate decision."  
Smith v. Brown, 8 Vet. App. 546, 553 (1996).  See Winsett v. 
West, 11 Vet. App. 420, 424 (1998) (physician's opinion in cause-
of-death case that list of conditions submitted by appellant 
might be related to exposure to Agent Orange found speculative 
when physician also indicated that "it is just as likely that 
they could have another cause"), aff'd, 217 F.3d 854 (Fed. Cir. 
1999), cert. denied, 528 U.S. 1193 (2000).  Here, the appellant 
has failed to submit or identify competent medical evidence to 
provide a nexus between any in-service injury or disease and the 
conditions that caused and contributed to cause the Veteran's 
death.  As the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for the 
cause of the Veteran's death, the benefit-of-the doubt rule does 
not apply, and the claim for service connection for the cause of 
the Veteran's death must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
D.J.  DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


